J-S02034-17

                             2017 Pa. Super. 363



COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT
                                                            OF
                                                       PENNSYLVANIA
                         Appellee

                    v.

ABDUL MURRAY

                         Appellant                   No. 3010 EDA 2015


       Appeal from the Judgment of Sentence Entered April 30, 2015
           In the Court of Common Pleas of Philadelphia County
             Criminal Division at No: CP-51-CR-0001435-2013


BEFORE: FORD ELLIOTT, P.J.E., STABILE, and MOULTON, JJ.

CONCURRING OPINION BY STABILE, J.:             FILED NOVEMBER 15, 2017

      I write briefly to emphasize that the record contains case-specific facts

supporting Agent Todd Clark’s search of Appellant’s cell phone. Specifically,

Appellant admitted to Agent Clark that he handled a firearm and passed it on

to an acquaintance. Agent Todd believed, based on his prior experience, that

Appellant’s cell phone could reveal communications referencing the firearm.

Majority Opinion, at 13.    I believe Appellant’s statement to Agent Clark,

combined with Agent Clark’s prior experience, was sufficient to create

reasonable suspicion in support of a search of Appellant’s cell phone. We are

not faced here with a bald assertion, based on an agent’s experience, that cell

phones often contain relevant evidence. Subject to this observation, I join

the Majority’s well-reasoned opinion.